In a negligence action to recover damages for personal injuries, defendants third-party plaintiffs appeal from a judgment of the Supreme Court, Orange County, dated September 19, 1979, which, after a jury trial, (1) awarded plaintiff damages against them in the principal sum of $105,000, and (2) determined that defendants were entitled to recover only 50% thereof from the third-party defendant. Judgment affirmed, with one bill of. costs payable jointly to respondents. No opinion. Mollen, P. J., Titone and Mangano, JJ., concur.